Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152535                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  JOSEPH G. NICKOLA, Personal Representative                                                                Joan L. Larsen,
  for the Estate of GEORGE and THELMA                                                                                 Justices
  NICKOLA,
                 Plaintiff-Appellant,
  v                                                                 SC: 152535
                                                                    COA: 322565
                                                                    Genesee CC: 05-081192-NI
  MIC GENERAL INSURANCE COMPANY,
  d/b/a GMAC INSURANCE,
             Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 24, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether an insured making a claim for underinsured motorist benefits
  may be considered to be a “third party tort claimant” under MCL 500.2006(4), thereby
  requiring the insurer to pay twelve percent interest for failing to pay the claim on a timely
  basis only if the claim “is not reasonably in dispute”; and (2) whether the Court of
  Appeals decision in this case is consistent with Yaldo v North Pointe Ins Co, 457 Mich.
341 (1998), and Griswold Properties, LLC v Lexington Ins Co, 276 Mich. App. 551
  (2007). The parties should not submit mere restatements of their application papers.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2016
           t0518
                                                                               Clerk